Title: To Alexander Hamilton from James Miller, 16 May 1800
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philadelphia, May 16, 1800
          
          I had the honor of your favor of the 13th. when Lt Hook applied to me respecting the payment of his account for travelling Expenses I did not know what he this day informs me was the case that it was the first Instructions he had received after his appointment to join the Regt. If I had been made acquainted with this circumstance it would have been unnecesary to trouble You, as I always understood that to be case wh your Letter mentions to me I am Sir with great respect Your very Hl Sr
          
            Jas Miller
            Agt Qr Mr Gl
          
          
            Philada May 16. 1800
          
          Genl Hamilton—
        